Citation Nr: 1634793	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for herpes simplex virus.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a low back disability, to include right leg sciatica.

4.  Entitlement to service connection for depression as secondary to herpes simplex virus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran provided testimony at a December 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for sinusitis; lumbar spine disability, to include right leg sciatica; and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, herpes simplex virus was incurred during the Veteran's period of active service. 



CONCLUSION OF LAW

The criteria for service connection for herpes simplex virus are met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in September 2011.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in May 2014.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that he currently has herpes simplex virus that manifested during his period of active service.

A review of the Veteran's service treatment records shows that in March 1984, an examiner noted a lesion on the base of the Veteran's penis that was treated with antibiotics.  The diagnosis was possible venereal disease. 

In a December 2011 statement, Dr. H.B.B noted a review of the Veteran's service medical records to include the March 1984 reference to the lesion on the base of the Veteran's penis.  It was noted that the in-service penis lesion was not diagnosed as herpes but noted it was related to a venereal disease and treated with tetracycline.  Dr. H.B.B noted that he was not able to determine whether this was a misdiagnosis or not because there was no description of the lesion and herpes type II virus was not readily known about or treated in 1984.  Dr. H.B.B. opined that the penile lesion was at least as likely as not herpes in character. 

In a May 2014 VA examination report, the examiner noted the Veteran had venereal disease while in service in 1984.  The examiner noted there was no recurrent history of symptoms compatible with herpes simplex virus II while in the service or for a year after discharge.  The examiner stated it would be presumptive to say that the current herpes simplex virus originated while in service.  It was noted that without further medical evidence it was less likely as not that the current herpes simplex virus is related to service. 

Based on a review of the evidence and affording the Veteran the benefit of the doubt, the Board finds that service connection for herpes simplex virus is warranted.  

The Board notes there is evidence for and against the Veteran's claim for service connection for herpes simplex virus.  While a May 2014 VA examiner found insufficient evidence to find that herpes simplex virus originated in service, the Board finds that Dr. H.B.B's December 2012 statement to be more probative on the matter of service connection.  Dr. H.B.B. indicated that based on the history provided by the Veteran and the description of symptoms in the service treatment records, that the penile lesion noted in service was at least as likely as not herpes simplex virus.  The Board finds the December 2011 letter is persuasive that the Veteran's current herpes simplex virus is related to the penile lesion noted in service.  The Board finds Dr. H.B.B.'s letter to be highly probative based on the reasoning used in the opinion.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for herpes simplex virus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 3.310 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Entitlement to service connection for herpes simplex virus is granted.

REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided. 

With regard to the Veteran's claim for service connection for sinusitis, he claims this it is directly related to his period of service.  The service treatment records show complaints of sinus pressure and sinus headaches with a note to rule out sinusitis.  In connection with this claim, he was afforded a VA examination in May 2014.  The examiner indicated that no chronic sinus condition was found on examination.  This examination report is not sufficient to decide the Veteran's claim.  While the Veteran may not have had sinusitis during the May 2014 VA examination, he was found to have a diagnosis of sinusitis and upper respiratory infection, in a September 2011 VA treatment record, which was the same month he filed the claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a veteran has a disability shortly prior to or at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  As such, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for sinusitis.  Hence, further medical opinion in this regard is warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's claim for a lumbar spine disability, to include right left sciatica, he claims this is directly related to service.  The service treatment records contain an April 1983 reference to low back pain.  The Veteran continues to report back pain with pain extending into the right leg.  In a November 2014 private treatment record, Dr. A.M.Q. noted an MRI showed that spondyloschisis and formal stenosis could have started back in training as the Veteran never had any back issues prior to that.  The Veteran has not yet been afforded a VA examination for the purposes of determining whether a lumbar spine disability is related to service.  The April 1983 and his continuing complaints are sufficient to trigger the duty on the part of VA to provide an examination.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of his lumbar spine, to include right leg sciatica disability.

With regard to the Veteran's claim for service connection for depression, he claims that this is secondary to his now service-connected herpes simplex virus.  A medical opinion was obtained in May 2014.  The VA examiner opined that depression was less likely than not a result of herpes simplex virus.  The examiner went on to say that it was less likely than not that depression was aggravated beyond its natural progression due to the herpes simplex virus.  The Board finds that this examination report is conclusory and does not explain the basis for the opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As no rationale was provided, a remand for an addendum opinion is needed.

Finally, the AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file.

2.   Then, schedule the Veteran for a VA examination to address the etiology of the sinusitis; lumbar spine, to include sciatica; and depression disabilities.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed below, appropriate action should be undertaken.  The examiner should provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that a sinusitis disability, to is due to service?

(b)  Is at least as likely as not (50 percent probability or more) that a lumbar spine disability, to include right leg sciatica had its onset in service or within one year of separation from service, or is otherwise related to any incident of service?

(c)  Is it at least as likely as not (50 percent or greater probability) that depression was caused or aggravated (permanently worsened beyond the natural progress of the disability) by the service-connected herpes simplex virus?

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


